           Case 2:21-cv-00382-WFK Document 3 Filed 02/24/21 Page 1 of 3 PageID #: 69

                                       Legal Letter Motion for Extension of Time
                                        to File Appeal Brief in Bankruptcy Case                          kuHh

To     :       Federal judge William F. Kuntz                                                           "1+ PH {* K
               United States District Court for the Eastern District of Court
               225 Cadman Plaza East
               Brooklyn, New York 11201                                                     \"-c- ■                   ^
From :         Daniel Bemardin
               27 Hendrickson Avenue Apt B
               Hempstead, New York 11550

Date   :       February 24,2021

Re     :       Daniel Bemardin Case No. 2:21-cv-00382-WFK
               Interlocutory Bankruptcy Appeal for Case No. 8-15-72628-reg


               Dear Federal judge William F. Kuntz:

New York State )
               )ss.:
Nassau County )

       I, Daniel Bemardin make this Affidavit In Support of Notice of Motion for Extension of Time Until

Least March 05,2021 certifies and affirms that the following is tme and correct:


        1. I, Daniel Bemardin am familiar with the facts and circumstances of this case and hereby moves this


Court at 9:30 a.m. on the 2^ day of                2021 at United States District Court for the Eastern District of
Court, 225 Cadman Plaza East, Brooklyn, New York 11201 for an Order granting Appellant Daniel Bemardin an

extension of time until at least March 05, 201 due to the illness of severe chest pain from contested heart failure

and where I having very difficult time breathing due to me suffering from COPD and Asthma and emphysema

requiring me to be on constant oxygen from an oxygen tank right now. I am ill now and bed ridden and cannot

talk or move around without causing severe pain; further I am a disabled 74 year old senior citizen suffering from

three very serious chronic illnesses right now.
            Case 2:21-cv-00382-WFK Document 3 Filed 02/24/21 Page 2 of 3 PageID #: 70

         2. Therefore, I am requesting a short extension oftime until at least March 05, 2021 time for my health
to improve when I am more alert and conscious and where able to fight the case and file my Appeal brief.

Further, I the Defendant Daniel Bemardin have not requested any prior adjournments or extensions oftime fi-om

this Court in this case to date.



         Wherefore, I am requesting this motion be granted and the Court make its ruling based on findings of fact

and conclusions of law and in the interest ofjustice.



                                             Respectfully submitted,


                                             Defendant Daniel Bemardin acting as his own lawyer
                                             27 Hendrickson Avenue - Apt B
                                             Hempstead, New York 11550


Swom to before me this 'XJj
day of                    ■> 2021




                                   ^ cc •'ho OH.iO".          -y -
                                r G: •     QijALi' ii l' -N

                                            c-jMM      '




                                             Of




cc: See attached Affidavit of Service of this Letter Motion for an Extension of time to file Appeal brief served on
    all Appellees
   Case 2:21-cv-00382-WFK Document 3 Filed 02/24/21 Page 3 of 3 PageID #: 71




                                    Affidavit of Service
                    U.S. District Court Eastern of New York Case No.: 2:21-cv-00382 WFK


  New York State)
                )ss.:
 Nassau County)


                          /fj^l        Jy              being duly sworn deposes and says:
 On 2iL day of                                                 ,2021 I, Nehemiah Rolle, Jr.,
 Personally served on behalf of Appellant Daniel Bemardin copies of Letter Motion for
 Extension of Time to file his Appeal Brief by U.S. Postal Priority Mail Signature
 Confirmation on the attorney for EXR LLC.The Margolin & Weinreb Law Group LLP.
 165 Eileen Way,Syosset. New York 11791 and the attorney for Retained Realty, LLC,
 Georgia Papazia 118-35 Queens Blvd,9^^ floor. Forest Hills, New York 11375 and on
 Emigrant Bank,5 East 42"'^ Street, New York, New York 10017 and on EXR LLC
 169 9W Ste A,Haverstraw, New York 10927 and by personal service on the Clerk ofthe Court
 for the Eastern District of New York,225 Cadman Plaza East,Brooklyn, New York 11201


                                             Deponent


Sworn to before me this
^day of                             2021

                 ary Public


                                     ?Qr,-"rjo
                                    _T ^    OiJ-*l ir 1 1; I       f—
                                                     L'r.'.'rirf • ni
                                             C'j'/w i;xi'      ;



                                       '%:o,
